Citation Nr: 0614713	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-28 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected hypertension.

2.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected history of a CVA with minimal residual 
right-sided weakness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duties from August 1958 to July 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision RO, by which the RO denied 
entitlement to the benefits sought herein.


FINDINGS OF FACT

1.  The veteran's hypertension is manifested by no more than 
diastolic pressure that is predominantly less than 100 and 
systolic pressure that is predominantly less than 200.  

2.  The veteran's history of a CVA is manifested by no more 
that slight residual right-sided weakness. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 
7101 (2005).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
history of a CVA with minimal residual right upper extremity 
weakness have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 
8009-8517 (2005).

3.  The criteria for entitlement to a disability evaluation 
of 10 percent for the veteran's service-connected history of 
a CVA with residual right lower extremity weakness have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.124a, Diagnostic Code 8009-8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002)), VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

Recently the United States Court of Appeals for Veterans 
Claims (Court) issued a decision which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) applied to all five elements of a service connection 
claim, which include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § § 3.159(a)-(c). 

That said, in June 2003 the RO sent the veteran a letter that 
informed him of the evidence necessary to establish increased 
ratings for the disabilities on appeal.  The letter also 
essentially requested that the veteran submit all evidence in 
his possession that was relevant to the issues on appeal.  
The Board notes that the veteran submitted no evidence after 
the RO issued the statement of the case in September 2003.  
The Board observes that the letter was sent to the veteran 
after the rating decision on appeal had been issued, but the 
claims were again fully considered in the subsequent 
September 2003 statement of the case.  

The Board finds that although the veteran was not afforded 
information regarding the establishment of effective dates, 
such omission is harmless, and the veteran has not been 
prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Regarding hypertension and residual right upper 
extremity weakness, the veteran's claims have been denied, 
and no effective dates will be assigned.  Thus information as 
to effective dates would have been of no use to the veteran.  
Regarding the additional 10 percent evaluation assigned under 
Diagnostic Code 8520, as discussed below, the veteran will 
have ample opportunity to appeal any effective date assigned.  
Thus, again, the Board finds no prejudice to the veteran in 
the lack of advance notice regarding effective dates.  In any 
event, the RO could not have known that the Board would be 
assigning an additional 10 percent evaluation as outlined 
fully below.  It follows that the RO could not have sent the 
veteran notice regarding effective dates pertinent to right 
lower extremity weakness.  

The Board also concludes VA's duty to assist has been 
satisfied.  Among other things, the veteran was afforded 
several VA medical examinations relevant to the issues on 
appeal.


Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  

When the positive and negative evidence as to a claim are in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Hypertension 

The veteran's service-connected hypertension has been rated 
10 percent disabling by the RO under the provisions of 
Diagnostic Code 7101.  38 C.F.R. § 4.104.  

Diagnostic Code 7101 (hypertensive vascular disease 
(hypertension and isolated systolic hypertension)) provides 
for a 60 percent rating for diastolic pressure predominantly 
130 or more and a 40 percent disability rating for diastolic 
pressure is predominantly 120 or more.  A 20 percent 
disability rating is warranted for diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  A 10 percent disability rating is warranted for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.

Note (1): Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

Note (2): Evaluate hypertension due to aortic insufficiency 
or hyperthyroidism, which is usually the isolated systolic 
type, as part of the condition causing it rather than by a 
separate evaluation.

See 38 C.F.R. § 4.104, Diagnostic Code 7101.

In a September 2002 VA hypertension examination report, the 
examiner noted that the veteran took antihypertensive drugs.  
On examination, the veteran's sitting blood pressure was 
158/80.  Standing blood pressure was 146/80.  The examiner 
noted that in July 2002, seated blood pressure was 142/88.  
There were no other symptoms of hypertension.  

Other blood pressure readings in the record are: 124/63 (June 
2002); 180/69 (June 2002); 154/74 (June 2002); 138/69 
(September 2002); 124/73 (November 2002); 184/80 (January 
2003); 239/106 (February 2003); 147/72 (March 2003); 163/78 
(August 2003).

A March 2003 VA progress note indicated that the veteran's 
blood pressure was "under control."

A review of the evidence reveals that a 20 percent evaluation 
for hypertension is not warranted.  A 20 percent rating for 
hypertension requires diastolic pressure that is 
predominantly 110 or more.  This has never been shown.  A 20 
percent evaluation can also be assigned with systolic 
pressure that is predominantly 200 or more.  Systolic 
pressure of over 200 was only shown on one occasion.  The 
many other blood pressure readings recorded above reflect 
systolic pressure of less than 200.  The veteran clearly does 
not meet the criteria for a 20 percent evaluation for 
hypertension.  Id.


Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


History of a CVA with minimal residual right-sided weakness

The veteran's service-connected disability was originally 
characterized as CVA residuals with right upper extremity 
weakness and was rated 10 percent disabling by the RO under 
the provisions of Diagnostic Code 8009-8517.  38 C.F.R. 
§ 4.124a.  The Board notes that hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  Regulations provide that when a disability not 
specifically provided for in the rating schedule is 
encountered, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

Under Diagnostic Code 8009, which pertains to hemorrhage from 
a brain vessel, a 100 percent evaluation is warranted for 
hemorrhage from brain vessels for 6 months following the 
event.  Thereafter, the condition is rated based on the 
residuals, with a minimum 10 percent rating assigned.  38 
C.F.R. § 4.124a.

Under Diagnostic Code 8517, complete paralysis of the 
musculocutaneous nerve, weakness but not loss of flexion of 
elbow and supination of forearm in the major arm warrants a 
30 percent evaluation and in the minor arm warrants a 20 
percent evaluation.  Severe incomplete paralysis of the 
musculocutaneous nerve in the major/minor arm warrants a 20 
percent evaluation.  Moderate incomplete paralysis of the 
musculocutaneous nerve in the major/minor arm warrants a 10 
percent evaluation.  Mild incomplete paralysis of the 
musculocutaneous nerve in the major/minor arm warrants a 
noncompensable (zero percent) evaluation.  38 C.F.R. § 
4.124a.

An April 2002 private medical examination report reflected 
right-sided weakness and slurred speech.

On November 2002 VA medical examination, the veteran 
indicated that since his May 1999 CVA, he suffered recurrent 
transient ischemic attacks (TIA's).  He denied TIA's since 
June 2002 but complained of increased problems with right-
sided weakness and fatigue and occasional falling.  Strength 
testing of the upper and lower extremities reflected a very 
slight decrease on the right.  The examiner diagnosed a 
recent history of recurrent TIA's, which had stabilized, a 
history of a lacunar stroke with right-sided hemiparesis (May 
1999), controlled hypertension, and mild tricuspid and mitral 
regurgitation.  

On November 2002 VA peripheral nerves examination, the 
veteran complained of increased right-sided weakness due to 
his TIA's and CVA.  Objectively, gait was normal, and no 
muscle atrophy was noted.  The examiner diagnosed a history 
of TIA's, a history of a lacunal stroke with mild right-sided 
hemiparesis, and a history of back surgery.  The examiner 
noted that he could find no indication of peripheral 
neuropathy.

In light of the foregoing, an increased rating under 
Diagnostic Code 8517 is not warranted.  The veteran's right-
sided weakness has been described as slight.  A severe 
disability would be necessary to qualify for a 20 percent 
evaluation under Diagnostic Code 8517.  Thus, an increased 
rating under Diagnostic Code 8517 is not warranted.  
38 C.F.R. § 4.124a, Diagnostic Code 8517.

The Board is of the opinion that Diagnostic Codes 8514, 8614, 
8714, 8515, and 8516 are not applicable in the circumstances 
of this case.  38 C.F.R. § 4.124a.  These provisions apply 
specifically to the hand and fingers, and the record is 
silent regarding any symptomatology specific to the right 
hand and fingers.

Similarly, Diagnostic Code 8515, which entails the circumflex 
nerve, is inapplicable,  Id.  This diagnostic code involves 
complete and incomplete paralysis of the circumflex nerve, 
and the veteran, fortunately, does not appear to suffer from 
any sort of right upper extremity paralysis.

By the same rationale, Diagnostic Code 8519, which pertains 
to the long thoracic nerve, is inapplicable.  Id.  This 
provision also contemplated complete or incomplete paralysis, 
as opposed to simply weakness.  Again, the record reflects no 
right upper extremity paralysis.  

The Board is of the opinion that the veteran is entitled to a 
rating under a provision pertaining to the right lower 
extremity because he has slight right-sided weakness as 
secondary to the May 1999 CVA.  Indeed, the current evidence 
does not limit right-sided weakness to the right upper 
extremity, and the veteran has complained of falling.  Thus, 
the Board assigns a separate 10 percent evaluation under 
Diagnostic Code 8520.  Id.  Diagnostic Code 8520 pertains to 
paralysis of the sciatic nerve, and a 10 percent evaluation 
is assigned with mild incomplete paralysis of the sciatic 
nerve.  Id., Diagnostic Code 8520.  A 20 percent evaluation 
under Diagnostic Code 8520 is not for application because 
such an evaluation would entail moderate incomplete sciatic 
nerve paralysis, and the veteran's right-sided weakness has 
been characterized as slight.  Id.

The Board notes that there are several other provisions that 
are pertinent to the nerves of the lower extremities, but 
these are inapplicable for the reasons stated below.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8521-8530.  First, 
although the veteran is entitled to the highest rating 
available to him under the Schedule, none of these additional 
provisions would entail an evaluation in excess of 10 percent 
for a mild disability picture.  38 C.F.R. § 4.7.  Thus, a 
rating under any one of these provisions as opposed to 
Diagnostic Code 8520 would not serve to benefit the veteran.  
Furthermore, the Board concludes that additional ratings 
under the separate provisions would amount to pyramiding, 
which is prohibited.  Under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2005); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, 
pyramiding, namely the evaluation of the same disability 
under various diagnoses, is to be avoided.  See 38 C.F.R. § 
4.14 (2005); Fanning v. Brown, 4 Vet. App. 225 (1993).  The 
evidence reflects right lower extremity weakness but does not 
point to one specific site of weakness.  Thus, arguably, a 
rating under any of the provisions pertinent to the lower 
extremities would be applicable to compensate the veteran for 
his right lower extremity weakness.  However, additional 
ratings under any other provision pertinent to the lower 
extremities would constitute pyramiding because the veteran, 
in that case, would be compensated more than once for 
generalized right lower extremity weakness. 

As apparent from the foregoing, consideration has been given 
to the potential application of various provisions of 38 
C.F.R. Parts 3 and 4 (2005) whether or not raised by the 
veteran, as required by Schafrath.  However, the Board finds 
no basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of right-sided CVA residuals not contemplated in the 
currently assigned dual 10 percent ratings permitted under 
the Schedule.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant an even more 
favorable decision.


ORDER

An evaluation in excess of 10 percent for hypertension is 
denied.

An evaluation in excess of 10 percent for a history of a CVA 
with minimal residual right upper extremity weakness is 
denied.

An evaluation of 10 percent for a history of a CVA with 
minimal residual right lower extremity weakness is granted 
subjective to the regulations governing the disbursement of 
VA monetary benefits.



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


